1                                                            THE HONORABLE ROBERT J. BRYAN

2

3

4

5

6                                  UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF WASHINGTON
7                                           AT TACOMA

8                                                      )
     UNITED STATES OF AMERICA,                         )
9                                                      )   Case No.: CR18-5527RJB
                     Plaintiff,                        )
10          vs.                                        )
                                                       )   ORDER CONTINUING TRIAL PURSUANT
11   JEREMY JAY WARREN and BOBBIE                      )
     PEASE,                                                TO 18 U.S.C. §§ 3161(h)(7)(B)(iv),
                                                       )   (h)(l)(D), and (h)(7)(A); AND EXTENDING
12                                                     )
                     Defendants.                           MOTIONS CUTOFF DATE
13                                                     )

14
             Before this Court is the defendant Warren’s motion for continuance of the trial date,
15
     which is presently scheduled for June 3, 2019, the pretrial conference, which is presently
16

17   scheduled for May 24, 2019, and for an extension of the pretrial motions cutoff date of April 30,

18   2019. The government and the defendant Pease being unopposed to said continuance, the Court

19   finds, after a consideration of all relevant information and the circumstances of this case, that
20   without this continuance the defendant will be prejudiced and the ability to properly prepare for
21
     trial would be impaired. Failure to grant a continuance under these circumstances would result in
22
     a miscarriage of justice, taking into account the exercise of due diligence, a continuance is
23
     necessary to allow the defendant the reasonable time for effective preparation of his defense,
24

25   to explore resolution of this case before trial, and to ensure continuity of defense counsel. The

26   ends of justice would best be served by the granting of the motion for continuance. The ends of

27   justice outweigh the best interests of the public and the defendant in having the matter brought to
     ORDER CONTINUING TRIAL, PRETRIAL
                                                                          HESTER LAW GROUP, INC., P.S.
     CONFERENCE AND EXTENDING MOTIONS                                      1008 So. Yakima Ave., Suite 302
     CUTOFF DATE - 1                                                             Tacoma, WA 98405
1    trial sooner. For these reasons, the Court finds the defendant's motion for continuance should be
2    granted. The trial date scheduled for June 3, 2019 is VACATED. The trial shall be
3
     RESCHEDULED TO October 15, 2019 at 9:30 a.m. The pretrial conference date scheduled for
4
     May 24, 2019 is VACATED. The pretrial conference shall be RESCHEDULED TO October 4,
5
     2019 at 8:30 a.m. The pretrial motions cutoff date scheduled for April 30, 2019 is VACATED.
6

7    The pretrial motions cutoff date shall be RESCHEDULED TO September 4, 2019.

8            Any and all period of delay resulting from the granting of this continuance, from the date

9    of the filing of the defendant's motion until the date of the rescheduled trial, shall be excludable
10
     time pursuant to 18 U.S.C. §§ 3161(h)(7)(B)(iv), (h)(l)(D), and (h)(7)(A).
11
             IT IS SO ORDERED.
12
             DONE IN OPEN COURT this 6th day of May, 2019.
13

14

15                                           A
                                             ROBERT J. BRYAN
16
                                             United States District Judge
17

18
     Presented by:
19
     HESTER LAW GROUP
20   Attorneys for Defendant

21           /s/ Wayne C. Fricke

22   By: _________________________
         Wayne C. Fricke
23       WSB # 16550

24   UNITED STATES ATTORNEY’S OFFICE

25           Approved Via E-Mail: 4/25/2019

26   By: ______________________________
         Ye-Ting Woo
27       Assistant U.S. Attorney

     ORDER CONTINUING TRIAL, PRETRIAL
                                                                           HESTER LAW GROUP, INC., P.S.
     CONFERENCE AND EXTENDING MOTIONS                                       1008 So. Yakima Ave., Suite 302
     CUTOFF DATE - 2                                                              Tacoma, WA 98405
